Name: 73/83/EEC: Council Decision of 26 March 1973 on the equivalence of field inspections carried out on seed producing crops in Denmark, Ireland and the United Kingdom
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural policy
 Date Published: 1973-04-20

 Avis juridique important|31973D008373/83/EEC: Council Decision of 26 March 1973 on the equivalence of field inspections carried out on seed producing crops in Denmark, Ireland and the United Kingdom Official Journal L 106 , 20/04/1973 P. 0009 - 0011 Greek special edition: Chapter 03 Volume 9 P. 0147 COUNCIL DECISION of 26 March 1973 on the equivalence of field inspections carried out on seed producing crops in Denmark, Ireland and the United Kingdom (73/83/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 14 June 1966 (1) on the marketing of beet seed as last amended by the Directive of 6 December 1972 (2), and in particular Article 16 (1) (a) and (3) thereof; Having regard to the Council Directive of 14 June 1966 (3) on the marketing of fodder plant seed, as last amended by the Directive of 6 December 1972 (2), and in particular Article 16 (1) (a) and (3) thereof; Having regard to the Council Directive of 14 June 1966 (4) on the marketing of cereal seed as last amended by the Directive of 6 December 1972 (2), and in particular Article 16 (1) (a) and (3) thereof; Having regard to the Council Directive of 30 June 1969 (5) on the marketing of seed of oil and fibre plants, as last amended by the Directive of 6 December 1972 (2), and in particular Article 15 (1) (a) and (3) thereof; Having regard to the proposal from the Commission; Whereas there are existing rules on seed control in Denmark, Ireland and the United Kingdom, whereas those rules provide for official field inspection to be carried out during the period of seed production; Whereas those rules and the manner in which they are applied have been examined and this examination has established that the prescribed field inspections satisfy the conditions laid down in Annex I to the abovementioned Directives; Whereas this Decision amends as regards the said Member States the first Council Decision of 20 July 1972 (6) on the equivalence of field inspections carried out in third countries on seed-producing crops; HAS ADOPTED THIS DECISION: Article 1 It is hereby declared that, where the special conditions laid down in the Annex to this Decision are satisfied, field inspections of crops producing seed of the "certified seed" category carried out in Denmark, Ireland and the United Kingdom by the authorities listed in the Annex in respect of the species specified therein, satisfy the conditions laid down in Annex I to the Council Directives of 14 June 1966 on the marketing of beet seed, fodder plant seed and cereal seed and the Council Directive of 30 June 1969 on the marketing of oil and fibre plants. Article 2 This Decision shall apply from 1 January 1973 until the date on which the Member States listed in Article 1 shall bring into force the measures laid down by law, regulation or administrative provision necessary to comply with the Directives referred to in Article 1. Article 3 The items which concern the Member States referred to in Article 1 listed in points 1, 3 and 19 of the Annex to the first Council Decision of 20 July 1972 on the equivalence of field inspections carried out in third countries on seed producing crops, be repealed with effect from 1 January 1973. Article 4 This Decision is addressed to the Member States. Done at Brussels, 26 March 1973. For the Council The President A. LAVENS (1)OJ No 125, 11.7.1966, p. 2290/66. (2)OJ No L 287, 26.12.1972, p. 22. (3)OJ No 125, 11.7.1966, p. 2298/66. (4)OJ No 125, 11.7.1966, p. 2309/66. (5)OJ No L 169, 10.7.1969, p. 3. (6)OJ No L 186, 16.8.1972, p. 22. ANNEX >PIC FILE= "T0005622">SPECIAL CONDITIONS 1. Field inspection shall be carried out in accordance with national rules for the application of the scheme for the varietal certification of seed moving in international trade of the Organization for Economic Cooperation and Development (OECD). 2. Field inspection shall be carried out in accordance with nationals rules for the varietal control of seed. 3. Field inspection shall be carried out by State authorities or, by any legal person whether governed by public or by private law, acting under the responsibility of such authorities, provided that such person derives no personal gain from the result of the inspection. 4. Harvested seed shall be packed in officially sealed packages which bear an official label giving the following minimum information: (a) authority responsible and country, (b) species, (c) variety, (d) reference number of the basic seed and name of the Member State which certified the seed, (e) reference number of the lot, (f) declared net or gross weight (g) the words "non-certified seed". All information shall be given in at least one of the official languages of the European Communities. 5. An official notice shall give the following information: - area cultivated, - quantity of harvested seed, - an attestation that the crops from which the seed comes have satisfied an official field inspection. 6. Harvested seed shall be packed in an officially sealed package bearing the special label prescribed by OECD for seed which has been finally certified ; this label shall give the following additional information: - reference number of the basic seed, - name of the Member State which certified the seed.